Citation Nr: 1636795	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left arm peripheral neuropathy, to include as secondary to service-connected diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was subsequently transferred to the RO in Oakland, California.  The Veteran testified before the Board at a hearing at the RO in November 2011.  The Board considered and denied this claim in September 2015.  The Veteran appealed to the Court of Appeals for Veterans' Claim (Court), and in April 2016, the Court remanded the issue based on a Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand (JMR) states that the Board erred in its September 2015 decision by relying on inadequate examinations.  The JMR states that the November 2014 examination was inadequate because the examiner did not discuss a December 2009 treatment record that notes sensory loss starting to be present in upper extremities.  The Board notes that the November 2014 examiner indicated that he reviewed the Veteran's file, presumably including all medical records, and that the examiner did not provide an exhaustive list of all the evidence.  He did not cite to evidence that could be potentially negative to the Veteran's claim, including an October 2010 neurologic evaluation that states "he had 2 strokes within the last month . . . with residual LUE [left upper extremity] weakness."  

Next, the JMR notes that the Board incorrectly described a September 2014 mental health note by finding that the provider attributed neuropathy in the Veteran's arms to a stroke he suffered in 2011.  The September 2014 treatment note reads: "[s]ince his strokes in 2011 his neuropathy has progressed to involve his arms and abdomen as well as his legs."  The Board interpreted the statement to mean that the Veteran had neuropathy in his legs prior to the strokes and the neuropathy progressed to his arms afterward.  The Board requests a medical interpretation of that document.
In an effort to address all concerns raised by the JMR, the Board directs the AOJ to obtain new opinions for the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2. Then, forward the claims file to a VA examiner to provide opinions on the claim and address the following:

a. Please provide a medical interpretation of the September 2014 mental health note, particularly the statement "since his strokes in 2011 his neuropathy has progressed to involve his arms and abdomen as well as his legs." 

b. Was the Veteran's left upper extremity neuropathy at least as likely as not caused by service-connected diabetes?

c. Was the Veteran's left upper extremity neuropathy at least as likely as not aggravated beyond the natural progression by service-connected diabetes?

Consider all lay and medical evidence of record, including a December 2009 treatment record noting "stocking distribution sensory loss to above knees, starting to be present in UEs," March 2009 treatment note where the Veteran reported symptoms beginning in the right upper extremity, and October 2010 treatment record where the neurologist noted two strokes with residual left upper extremity weakness.  Provide detailed explanations for any conclusions.

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  Following any additional indicated development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

